Case: 14-12770    Date Filed: 03/30/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                               No. 14-12770
                         ________________________

                  D.C. Docket No. 0:13-cv-60948-DLB



SERGE BRALO,

                                                               Plaintiff-Appellee
                                                                Cross Appellant,

                                   versus

SPIRIT AIRLINES, INC.,

                                                           Defendant-Appellant
                                                               Cross Appellee.

                         ________________________

               Appeals from the United States District Court
                   for the Southern District of Florida
                      ________________________

                             (March 30, 2015)
                Case: 14-12770       Date Filed: 03/30/2015      Page: 2 of 2


Before HULL and DUBINA, Circuit Judges, and BOWEN, * District Judge.

PER CURIAM:

       Defendant Spirit Airlines, Inc. appeals the denial of its Motion for New Trial

as well as the partial denial of its Motion for Remittitur or, in the Alternative,

Motion for New Trial as to excessive damages. Plaintiff Serge Bralo cross-appeals

the district court’s denial of Bralo’s post-trial Motion for frontpay. After careful

review of the briefs and record, and with the benefit of oral argument, we find no

reversible error in the rulings of the district court. And we affirm the district

court’s entry of judgment in favor of the plaintiff Bralo against the defendant Spirit

Airlines, Inc. in the amount of $453,201.01, which includes: (1) $143,201.01 in

back pay and prejudgment interest; (2) $10,000 in compensatory damages; and (3)

$300,000 in punitive damages. Post-judgment interest shall accrue pursuant to 28

U.S.C. § 1961(a).

       AFFIRMED.




       *
        Honorable Dudley H. Bowen, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.


                                               2